DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.

Claim Objections
Claim 5 and 12 are objected to because of the following informalities:  Claims 5 and 12 have the Status Identifier of “Currently Amended” which is incorrect.  The correct Status Identifier should be “Withdrawn-Currently Amended”.  Claims 5 and 12 were withdrawn from consideration on July 9, 2021 and September 15, 2021.  Appropriate correction is required.
 
Election/Restrictions
Applicant’s election with traverse of Group I and Species I (claims 1-2, 11, and 18) in the reply filed on July 9, 2021 is acknowledged.
Claims 3-10 and 12-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  It should be noted that claim 5 is withdrawn since it’s not related to the elected species of Figure 1 wherein the plasma control unit controls magnetic forces of the electromagnets.
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species and inventions.  Furthermore, the search area required for the non-elected species and inventions is classified and found in different US and CPC subclasses.  
With regards to claim 16, it should be noted that the computer-readable storage medium claim is withdrawn since it could be amended during prosecution to areas outside the scope of the plasma processing apparatus and in a different US and CPC subclasses.  At the time of allowance, if the scope of the computer-readable storage medium invention and the plasma process apparatus invention were the same, then the claim would be rejoined. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 3 of claim 19 and line 3 of claim 20 recite the limitation “substrate target object data”.  Claim 1 uses the terms “target object” and “target object data” and thus it is unclear to the Examiner what is the “substrate target object data”.  Claim 1 indicates that a target object is a plasma processing target that is mounted on a mounting table.  Typically, a substrate is mounted on a mounting table.   Is the target object and substrate the same member?  For purposes of examination, “substrate target object data” refers to the “target object data.
  
Claim Interpretation
With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has
amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f)
claim interpretation has been withdrawn. 

Claim Rejections - 35 USC § 101
With regards to the 101 rejection, the amendment along with applicant’s response that specifically explains that the claim limitation of “magnetic forces of the electromagnets by controlling power supplied to the electromagnets based on the target object data acquired by the controller and stored in the non-transitory computer readable storage medium such that a difference between a height of an interface of a plasma sheath above the target object and a height of an interface of a plasma sheath above the focus ring is within a predetermined range” is an active step and practical application of the controller, and hence overcomes the 101 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (U.S. 2017/0004956) in view of Nagaseki et al. (U.S. 2013/0220547) and Hanawa et al. (U.S. 2008/0260966).
Referring to Figure 1 and paragraphs [0018]-[0052], Yasuda et al. disclose a plasma processing apparatus comprising: a mounting table 14 on which a target object as a plasma processing target W is mounted (par.[0019]); a focus ring 26 disposed to surround the target object (par.[0020]); one or more electromagnets 30 arranged in parallel with at least one of the target object and the focus ring (par.[0028]); a controller Cnt that includes a non-transitory computer readable storage medium (i.e. memory, par.[0040]), the controller is configured to: to acquire target object data for each target object processed in the plasma processing apparatus (pars. [0040]-[0042], [0047]-[0049], i.e. The state of the target object is detected by the Cnt and affect by the plasma sheath); store the target object data acquired by the controller Cnt in the non-transitory computer readable storage medium (i.e. memory, par.[0040]); and control magnetic forces of the electromagnets by controlling power supplied to the electromagnets based on the target object data acquired by the controller and stored in the non-transitory computer readable storage medium such that a difference between a height of an interface of a plasma sheath above the target object and a height of an interface of a plasma sheath above the focus ring is within a predetermined range (pars. [0040]-[0042], [0047]-[0049], i.e. The Cnt controls the power of the electromagnetic coil 64 based on the height interface of the plasma sheath above the target object and the focus ring to control the shape of the plasma sheath).
 Yasuda et al. disclose one or more electromagnets including a first magnetic core 51 disposed above a central portion of the mounting table and a second electromagnet 61-64 formed in an annular shape to surround the first electromagnet (Figs 1-2).  However, Yasuda is silent on a first electromagnet formed in a disc-shape and disposed above a central portion of the mounting table.
Referring to Figures 1A-1B and paragraphs [0060]-[0070], Nagaseki et al. teach a plasma processing apparatus wherein one or more electromagnets 20 including a first electromagnet 21 is disposed above a central portion of the mounting table and a second electromagnet 22-23 which is formed in an annular shape to surround the first electromagnet in order to generate a magnetic field having a radial shape extending toward the center of an upper electrode and thereby achieve the desired plasma density and distribution.  Referring to paragraph [0034], Hanawa et al. teach that a magnet may have any shape (i.e. disc-shape), size, number, and/or configuration to provide the desired magnetic field strength and may be physically located in the desired position.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electromagnet arrangement of Yasuda et al. to include a first electromagnet formed in a disc-shape and disposed above a central portion of the mounting table as taught by Nagaseki et al. and Hanawa et al. in order to generate the desired plasma density and distribution.
With respect to the target object data including at least one of a measured thickness of the target object or a measured outer diameter of the target object, it should be noted that there is a direct correlation between height of the focus ring and the dimension of the target object (par.[0048]).  Any component in direct contact with the plasma sheath will affect the interaction of the plasma sheath over the target object.  Hence, the dimension of target object is a direct correlation to the focus ring.  In other words, when the height of the focus ring changes due to wear, the plasma sheath over the target object changes as well and thus changes in thickness or outer diameter of the target object will result.  Thus, modifying the target object or focus ring affects the plasma sheath and hence it is an obvious result effective parameter that can be optimized.  Therefore, it is obvious to one of ordinary skill in the art at the time of the invention that the target object data including at least one of a thickness of the target object or an outer diameter of the target object is measured since the height of the focus ring is being measured which directly affects the interaction of the plasma sheath over the target object and ultimately the dimension of the target object.
The resulting apparatus of Yasuda et al. in view of Nagaseki et al. and Hanawa et al. would yield a controller configured to control magnetic forces of the electromagnets by controlling power supplied to the electromagnets based on the target object data acquired by the controller and stored in the non-transitory computer readable storage medium such that a difference between a height of an interface of a plasma sheath above the target object and a height of an interface of a plasma sheath above the focus ring is within a predetermined range.
With respect to claim 11, the plasma processing apparatus of Yasuda et al. in view of Nagaseki et al. and Hanawa et al. further includes wherein the target object data includes both of the thickness of the target object and the outer diameter of the target object.  As stated above, the controller Cnt of Yasuda et al. controls the height of plasma sheath which is directly related to the thickness and the outer diameter of the target object and therefore the apparatus of Yasuda et al. satisfies the claimed requirement.
With respect to claim 19, the plasma processing apparatus of Yasuda et al. further includes wherein the non-transitory computer readable storage medium Cnt (i.e. memory) is configured to store different correction information corresponding to different substrate target object data; and wherein the controller Cnt is configured to correct control of the plasma processing in response to correction information provided by the non-transitory computer readable storage medium corresponding to the state information of the target object being processed (par.[0040], see claim 1 above).
With respect to claim 20, the plasma processing apparatus of Yasuda et al. further includes wherein the non-transitory computer readable storage medium Cnt (i.e. memory) is configured to store different correction information corresponding to different substrate target object data; and wherein the controller Cnt is configured to correct at least one of a voltage, a frequency or a power used in controlling plasma in response to correction information provided by the non-transitory computer readable storage medium Cnt (i.e. memory) corresponding to target object data of the target object being processed (par.[0040], see claim 1 above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No. 16/698079 (reference application) in view of Nagaseki et al. (U.S. 2013/0220547) and Hanawa et al. (U.S. 2008/0260966).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application render the claims of the instant application obvious.
  copending Application No. 16/698079 is silent on one or more electromagnets including a first electromagnet formed in a disc-shape and disposed above a central portion of the mounting table and a second electromagnet formed in an annular shape to surround the first electromagnet.  
Referring to Figures 1A-1B and paragraphs [0060]-[0070], Nagaseki et al. teach a plasma processing apparatus wherein one or more electromagnets 20 including a first electromagnet 21 is disposed above a central portion of the mounting table and a second electromagnet 22-23 which is formed in an annular shape to surround the first electromagnet in order to generate a magnetic field having a radial shape extending toward the center of an upper electrode and thereby achieve the desired plasma density and distribution.  Referring to paragraph [0034], Hanawa et al. teach that a magnet may have any shape (i.e. disc-shape), size, number, and/or configuration to provide the desired magnetic field strength and may be physically located in the desired position.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electromagnet arrangement of copending Application No. 16/698079 to include a first electromagnet formed in a disc-shape and disposed above a central portion of the mounting table as taught by Nagaseki et al. and Hanawa et al. in order to generate the desired plasma density and distribution.
With respect to the target object data including at least one of a measured thickness of the target object or a measured outer diameter of the target object, it should be noted that there is a direct correlation between height of the focus ring and the dimension of the target object (par.[0048]).  Any component in direct contact with the plasma sheath will affect the interaction of the plasma sheath over the target object.  Hence, the dimension of target object is a direct correlation to the focus ring.  In other words, when the height of the focus ring changes due to wear, the plasma sheath over the target object changes as well and thus changes in thickness or outer diameter of the target object will result.  Thus, modifying the target object or focus ring affects the plasma sheath and hence it is an obvious result effective parameter that can be optimized.  Therefore, it is obvious to one of ordinary skill in the art at the time of the invention that the target object data including at least one of a thickness of the target object or an outer diameter of the target object is measured since the height of the focus ring is being measured which directly affects the interaction of the plasma sheath over the target object and ultimately the dimension of the target object.
The resulting apparatus of copending Application No. 16/698079 in view of Nagaseki et al. and Hanawa et al. would yield a controller configured to control magnetic forces of the electromagnets by controlling power supplied to the electromagnets based on the target object data acquired by the controller and stored in the non-transitory computer readable storage medium such that a difference between a height of an interface of a plasma sheath above the target object and a height of an interface of a plasma sheath above the focus ring is within a predetermined range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of copending Application No. 15/264955 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application render the claims of the instant application obvious.
copending Application No. 15/264955 is silent on one or more electromagnets including a first electromagnet formed in a disc-shape and disposed above a central portion of the mounting table and a second electromagnet formed in an annular shape to surround the first electromagnet.  
Referring to Figures 1A-1B and paragraphs [0060]-[0070], Nagaseki et al. teach a plasma processing apparatus wherein one or more electromagnets 20 including a first electromagnet 21 is disposed above a central portion of the mounting table and a second electromagnet 22-23 which is formed in an annular shape to surround the first electromagnet in order to generate a magnetic field having a radial shape extending toward the center of an upper electrode and thereby achieve the desired plasma density and distribution.  Referring to paragraph [0034], Hanawa et al. teach that a magnet may have any shape (i.e. disc-shape), size, number, and/or configuration to provide the desired magnetic field strength and may be physically located in the desired position.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electromagnet arrangement of copending Application No. 15/264955 to include a first electromagnet formed in a disc-shape and disposed above a central portion of the mounting table as taught by Nagaseki et al. and Hanawa et al. in order to generate the desired plasma density and distribution.
The resulting apparatus of copending Application No. 15/264955 in view of Nagaseki et al. and Hanawa et al. would yield a controller configured to control magnetic forces of the electromagnets by controlling power supplied to the electromagnets based on the target object data acquired by the controller and stored in the non-transitory computer readable storage medium such that a difference between a height of an interface of a plasma sheath above the target object and a height of an interface of a plasma sheath above the focus ring is within a predetermined range.
With respect to the target object data including at least one of a measured thickness of the target object or a measured outer diameter of the target object, it should be noted that there is a direct correlation between height of the focus ring and the dimension of the target object (par.[0048]).  Any component in direct contact with the plasma sheath will affect the interaction of the plasma sheath over the target object.  Hence, the dimension of target object is a direct correlation to the focus ring.  In other words, when the height of the focus ring changes due to wear, the plasma sheath over the target object changes as well and thus changes in thickness or outer diameter of the target object will result.  Thus, modifying the target object or focus ring affects the plasma sheath and hence it is an obvious result effective parameter that can be optimized.  Therefore, it is obvious to one of ordinary skill in the art at the time of the invention that the target object data including at least one of a thickness of the target object or an outer diameter of the target object is measured since the height of the focus ring is being measured which directly affects the interaction of the plasma sheath over the target object and ultimately the dimension of the target object.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new references Nagaseki et al. (U.S. 2013/0220547) and Hanawa et al. (U.S. 2008/0260966) teach a first electromagnet formed in a disc-shape and disposed above a central portion of the mounting table.  Therefore, the apparatus of Yasuda et al. in view of Nagaseki et al. and Hanawa et al. teaches wherein one or more electromagnets including a first electromagnet formed in a disc-shape and disposed above a central portion of the mounting table and a second electromagnet formed in an annular shape to surround the first electromagnet and hence satisfies the claimed requirements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yokota et al.’040 and Taki et al.’405 teach an electromagnet arrangement wherein one or more electromagnets including a first electromagnet is disposed above a central portion of the mounting table and a second electromagnet which is formed in an annular shape to surround the first electromagnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716       
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716